Green, J.:
It is alleged in the complaint, in substance, that the defendant, the Gramercy Club, applied to the special deputy excise commissioner, at the city of New York, for a liquor tax certificate, and paid the tax of $800; that it furnished the bond in the penal sum of $1,600, required by section IS of the Liquor Tax Law (Chap. 112, Laws of 1896), executed by the club as principal, and by the Fidelity and Deposit Company of Maryland as surety, and obtained the certificate to do business in New York city.
The plaintiff further alleges in the complaint thirty-two separate violations of the Liquor Tax Law by the club, and concludes that, by reason of such violations, the defendants have become liable for *32the penalty of such bond, and, therefore, are indebted to the plaintiff in the sum of $1,600.
The defendants answered, taking issue upon the violations alleged.
The plaintiff resides in the county of Oswego and his attorney in the county of Ontario. . The defendant corporations have their principal office and place of business in the city of New York, and all their witnesses, twenty in number, reside there.
Upon motion of the defendant, the Fidelity and Deposit Company of Maryland, an order was granted by the Special Term changing the place of trial from the county of Ontario, the county designated in the summons and complaint, to the county of New York, for the convenience of witnesses.
All the alleged transactions set forth as a cause of action arose in the city and county of New York, where the defendants and their witnesses reside, and it seems to me that there is no just reason for laying the venue in the county of Ontario, 300 miles distant from the city of New York, and thus putting the defendants to the- expense of taking their witnesses to the county of Ontario, and the witnesses to the trouble of traveling that distance.
The plaintiff does not question the justice and propriety of the order, but contends that the power of the Supreme Court to change the place of trial in actions on bonds given pursuant to. section 18 of the Liquor Tax Law is taken away by the provisions of that law.
If it can be successfully maintained that the court is divested of its power to change the place of trial, although “ the convenience of witnesses, and the ends of justice will be promoted by the change ” (Code Civ. Proc. § 981, subd. 3), it must follow that the court is also shorn of the power to change the venue, although “ there is reason to believe that an impartial trial cannot be had in the proper county ” (Subd. 2). .
The power in question is inherent in the very constitution of a court, and its exercise is essential to the due and proper administration of its judicial functions, and is of vital importance to an efficient and abiding control over judicial proceedings. As long ago as 1807 it was declared that “ we have an equitable power over venues, and we ought so to exercise it as to promote the convenience of suitors' and to save expense to the parties.” (Manning v. Downing, 2 Johns. 453.)
*33There is a presumption against an intention on the part of the Legislature to infringe upon the province of the judicial department of the government, and. to divest the court of any of its essential powers, or to forbid the exercise of such powers in particular cases, and any construction leading to such a result must be avoided if possible. Such an intention must be expressed in clear and unequivocal terms. There must be express negative words, or the implication must be necessary and irresistible. It is supposed that the Legislature would not make so important an innovation without a very explicit expression of its intention. (End. Interp. Stat. §§ 151, 153, 522.)
Section 18 of the Liquor Tax Law (Chap. 112, Laws of 1896, as amended by chap. 312, Laws of 1897) provides that the State Commissioner of Excise may “ commence and maintain an action in any court of record, in any county of the State, for the recovery of the penalty for the breach of any condition of any. bond, or for any penalty or penalties incurred or imposed for a violation of the Liquor Tax Law.” But it is not declared that the trial must take place in the county designated by the commissioner and nowhere else, or that the place of trial shall not be changed pursuant to any provision of the Code of Civil Procedure. There is no inconsistency between this provision and section 987 of the Code, and the Supreme Court is not restrained in the exercise of-its powers in the matter of removal. The authority conferred upon the commissioner cannot operate, by construction, to divest the court of its inherent power;
The case of The People v. Coughtry (58 Hun, 245 ; affd., 125 N. Y. 723), upon the opinion of Learned, J., and reported in 33 New York State Reporter, 205, is an authority against plaintiff’s contention.
Since the Legislature has not attempted to deprive the Supreme Court of one of its necessary judicial functions, the constitutionality of such a legislative act is not involved in this appeal.
We, therefore, do not doubt the power of the court to change the place of trial to the city and county of New York, or to an adjoining county (Liquor Tax. Law, §§ 18, 42.) By the latter section, which, however, relates to actions to recover penalties brought against persons trafficking in liquor contrary to the provisions of the act, the power of the court to change the place of trial to the county wherein the defendant resides, or to an adjoining county, is expressly given, and we do not think the Legislature intended to establish a *34different rule in respect to actions brought under section 18 to recover the penalty of the bond. We see no reason for believing that the Legislature intended to impose greater hardships on the sureties on bonds than on the principal charged with willful violations of the act.
However, there are inherent and fatal defects in the papers on which the motion was made which do not fall within the class of what is known as preliminary objections.
. The defendants, answered separately by different attorneys. The defenses of both defendants are substantially the same, consisting in a denial of the violation of the condition of the bond. The Fidelity and Deposit'Company of Maryland moved to change the place of trial from the county of Ontario to the county of New York, or to the county of Kings, for the convenience of witnesses. The Gramercy Club did not join in the motion. In the order granting the motion it is recited that, on the motion of the attorneys for the Fidelity and Deposit Company of Maryland, the place of trial is changed. No reason is given why both defendants did not join in the motion, nor does it appear that notice of the motion was served on the attorneys for the Gramercy Club. The rule .is that a motion to .change the ¡dace of atrial of an action for the convenience of witnesses must be made by all the defendants who defend, unless some reason is shown why all did not join. (Sailly v. Hutton, 6 Wend. 508; Legg v. Dorsheim, 19 id. 700 Brittan v. Peabody, 4 Hill, 62, n.; Welling v. Sweet, 1 How. Pr. 156.)
In the affidavits stating the names of the witnesses who will be convenienced by a change of the place of trial, it is simply stated that the moving defendant expects to prove certain facts by the witnesses named, but it is nowhere stated that those facts can be proved by those witnesses, nor do the affidavits disclose grounds showing that the facts can probably'be established b.y the persons designated, and 'it is insufficient. (Thurfjell v. Witherbee, 70 Hun, 401; McPhail v. Ridout, 83 id. 446 ; White v. Hall, 8 App. Div. 618; S. C., 40 N. Y. Supp. 945. See Hayes v. Garson, 25 App. Div. 115.)
Some twenty persons are named in the moving papers as nécessary and material.witnesses for .the moving defendant, and the only means of identification given are their names and the statement that they reside in the city of New York. Neither their occupation nor *35the street nor number of the street is given; this we think is insufficient. The moving and opposing papers used upon such an application should distilose the occupation and the residence by street and number of every person so designated as a material witness when such person is a resident of a city. Otherwise, the opposing party might be unable to ascertain whether such persons were in existence, or to otherwise verify the allegations respecting the necessity of calling them as witnesses at the trial.
It is stated in the complaint that the bond on which the action is brought is annexed tó and forms a part of the complaint, and in the answer of the Fidelity and Deposit Company of Maryland the bond on which the action is brought is referred to as being annexed to the complaint, but the bond is not printed in the record, which is defective. Whether the bond contains any provision in respect to the venue or place of trial of an action to be brought thereon does not appear.
As the question of the character of this action was raised and argued upon this motion, I deem it proper to say in conclusion that this is not an action “ to recover a penalty or forfeiture imposed by statute.” (Code, § 983.) The action is upon a contract obligation to recover the penalty imposed or assumed by the-instrument, and not to recover a penalty imposed by statute, within the intent and meaning of the provision quoted. • .
The order should be reversed, with ten dollars costs and disbursements, and. the motion denied, with ten dollars costs, without prejudice to the right of the defendants to make a new motion.
All concurred, except Ward, J., dissenting.